UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1798



DOROTHY HARRIS,

                                              Plaintiff - Appellant,

          versus


SPRINT, INCORPORATED,

                                              Defendant - Appellee,

          and


EARL R. STEVENSON,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1792-A)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy Harris, Appellant Pro Se.    Blake Matthew Guy, HUNTON &
WILLIAMS, McLean, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dorothy Harris appeals the district court’s order granting

summary judgment in favor of her former employer, Sprint, Inc., on

her claims arising under Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.

2002).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Harris v. Sprint, Inc., No. CA-01-1792-A (E.D. Va. filed June 19,

2002; entered June 20, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2